Title: From George Washington to Thomas Jefferson, 10 March 1793
From: Washington, George
To: Jefferson, Thomas

 

Sir,
[Philadelphia] Sunday, March 10th 1793

If, upon a due consideration of the letter from the Secretary of the N.W. Territory to Govr St Clair, which you sent to me yesterday, and is herewith returned, you shall be of opinion that my official interference is necessary on the subject of that letter, I must request that you will report to me wherein such interference may be necessary—as well as the authority under which the President may exercise it.
But I confess to you, that the long absence of the Governor, as well as of some of the Judges, from the Territory, appears to me, if not the cause of producing the irregularities complained of by the Secretary, to be a great means of encouraging a spirit of riot & disorder, by relaxing the energy of the laws. This, therefore, is an additional reason for me to wish that the Governor may be pressed to repair to the Territory without delay—And unless he does, I shall be under the disagreeable necessity of issuing a peremporty Order for that purpose.
I wish to be informed whether Judge Turner has set out for the Territory.
I think it would be best for you to consult with the Atty Genl to determine whether transcripts of the treaties made with the Indians under the State Governmt of N. York should be sent for or not.

Go: Washington

